Citation Nr: 0409057	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran has active service from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  This 
decision confirmed a prior, February 2002, RO decision 
denying a rating higher than 10 percent for 
pseudofolliculitis barbae.

Unfortunately, the Board cannot yet decide this appeal 
because further development is needed.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran believes he is entitled to a rating higher than 
10 percent for his pseudofolliculitis barbae.  An October 
1971 rating decision granted service connection for this 
dermatological condition and assigned an initial 10 percent 
disability evaluation.  Because he subsequently failed to 
report for a VA rating examination in September 1972, without 
good cause, his entitlement to the receipt of benefits was 
terminated effective November 1, 1972.

The veteran filed a claim in February 1994 to reinstate his 
entitlement and, in August 1994, received a 10 percent 
rating.  In December 2000, he sought to increase his 10 
percent rating because he claimed the condition had worsened.  
In February 2002, without conducting a VA examination to 
assess the severity of his pseudofolliculitis barbae, the RO 
confirmed and continued his rating.  He requested an 
examination, which was given in April 2002, and in May 2002, 
after considering the results of it, the RO again confirmed 
and continued his rating of 10 percent.

In February 2003, the veteran filed his Notice of 
Disagreement (NOD) stating that he was pursuing medical 
evidence to support his case.  He also stated in his May 2003 
substantive appeal (VA Form 9) that he was undergoing medical 
review examination for his pseudofolliculitis barbae and 
would be submitting additional information.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which eliminated the requirement of submitting 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002).

The VCAA and implementing regulations were in effect when the 
veteran filed his claim, but insufficient steps were taken by 
the RO to comply with this new law and its implementing 
regulations.  

In this case, the RO obtained the veteran's service medical 
records (SMRs) and VA outpatient treatment (VA OPT) records.  
And upon the veteran's request, a VA examination also was 
performed in April 2002.  However, it appears from the record 
that notice was not sent to the veteran in accordance with 
the VCAA.  He has twice stated that he has additional 
information relating to his claim, so an attempt must be made 
to obtain this information before readjudication.

Because of the change in law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49, 747 (1992)).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to any further adjudication of the claim, 
the RO must review the claims file and ensure that 
all notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure the 
new notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for pseudofolliculitis barbae.  
Request that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical records 
of each private care provider since military 
service.  His list should include, but is not 
limited to, the additional medical records he 
mentioned in his February 2003 NOD and May 2003 VA 
Form 9.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  The RO also must obtain all VA clinical 
records not currently on file and associate 
them with the other evidence in the claims 
file. 

4.  Schedule the veteran for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected pseudofolliculitis 
barbae.  The claims folder must be made 
available to and reviewed by the 
examiner.  To properly rate the 
pseudofolliculitis barbae, the examiner 
must note the size, location, and other 
relevant characteristics of it.  This 
includes setting forth findings as to the 
eight characteristics of disfigurement 
and indicating whether the 
pseudofolliculitis barbae is deep or 
superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the pseudofolliculitis 
barbae is poorly nourished, tender and 
painful on objective demonstration, is 
subject to repeated ulceration or 
is unstable.  Any functional impairment 
due to the pseudofolliculitis barbae 
should be identified, too.  The examiner 
should indicate, as well, the extent of 
bodily involvement, i.e., the percentage 
of total body surface area involved and 
the type and duration of treatment 
afforded the veteran.  Color photographs 
depicting the pseudofolliculitis barbae 
should be taken and associated with the 
examination report.  The rationale for 
all diagnoses and opinions expressed must 
also be provided.



5.  Thereafter, review the claims file.  If 
any development is incomplete, or if the 
examination report does not contain sufficient 
information to respond to the questions posed 
and properly rate the disability at issue, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Then readjudicate the claim.  If it remains 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


